t c summary opinion united_states tax_court leroy j klingaman petitioner v commissioner of internal revenue respondent docket no 19122-03s filed date leroy j klingaman pro_se miriam c dillard and sandra k reid for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect at relevant times and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency of dollar_figure in petitioner’ sec_2001 federal_income_tax the issue for decision is whether petitioner’s gross_income includes unreported gambling winnings and social_security_benefits as determined by respondent background some of the facts have been stipulated and they are so found the stipulation of facts and the attached exhibits are incorporated by this reference at the time of filing the petition petitioner resided in leesburg florida in taxable_year petitioner was retired and received social_security_benefits of dollar_figure during the year petitioner and a companion traveled throughout the united_states to visit friends and members of petitioner’s family petitioner frequented various casinos to play the slot machines as a recreation during his travels third party information returns forms w-2g certain gambling winnings reflect that petitioner received the following gambling winnings in payor gambling winnings little river casino resort imperial palace of mississippi beau rivage resorts inc florida department of the lottery total dollar_figure big_number big_number big_number big_number petitioner had gambling_losses in in excess of his gambling winnings on his timely filed federal_income_tax return petitioner did not report any gambling winnings or social_security_benefits petitioner’ sec_2001 return reflects dollar_figure in adjusted_gross_income consisting of dollar_figure in pension payments dollar_figure in taxable interest dollar_figure of ordinary dividends and a capital_loss of dollar_figure petitioner claimed the applicable standard_deduction of dollar_figure in a notice_of_deficiency respondent determined that petitioner received dollar_figure in unreported gambling winnings and dollar_figure in unreported taxable social_security_benefits following a computational adjustment to petitioner’s adjusted_gross_income further respondent determined that petitioner is entitled to deduct gambling_losses of dollar_figure petitioner admits that he received additional gambling winnings of less than dollar_figure on several occasions that were not subject_to information reporting see sec a temporary income_tax regs fed reg date see also lyszkowski v commissioner tcmemo_1995_235 describing the information reporting requirements for slot machine jackpots affd without published opinion 79_f3d_1138 3d cir respondent’s determination of the deficiency was limited to the gambling winnings subject_to information reporting and petitioner’s other winnings are not at issue in this case discussion in general the commissioner’s determination set forth in a notice_of_deficiency is presumed correct and the taxpayer bears the burden of showing that the determination is in error rule a 290_us_111 however in certain circumstances if the taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining the proper tax_liability sec_7491 places the burden_of_proof on the commissioner sec_7491 sec_7491 applies only if an individual taxpayer complies with substantiation requirements maintains all required records and cooperates with reasonable requests by the commissioner for witnesses information documents meetings and interviews sec_7491 in this case sec_7491 is inapplicable because petitioner did not introduce any credible_evidence with respect to the gambling winnings and social_security_benefits and failed to comply with the substantiation and recordkeeping requirements the burden_of_proof remains on petitioner to show that respondent’s determination is in error a gambling winnings and losses sec_61 provides that gross_income includes all income from whatever source derived unless excludable by a specific provision of the code no specific code section excludes gambling winnings from gross_income sec_165 permits a deduction for gambling_losses but only to the extent of gambling winnings petitioner concedes that he was paid the amount of gambling winnings reported by the various casinos petitioner’s only argument is that he owes tax on only a portion of the gambling winnings because he split them with his traveling companion as petitioner testified this lady friend of mine and i were traveling we went from one casino from another we figured out how much we could spend and so we’d spend that and we’d share it the winnings i just took the money and then i gave it to her petitioner did not identify by name the person with whom he purportedly split his gambling winnings and did not offer any proof that he split any of his gambling winnings further there is no evidence that a form w-2g was issued to petitioner’s companion and petitioner testified that his companion did not report any of the gambling winnings on her return given the lack of evidence to support petitioner’s claim that he split the gambling winnings we sustain since petitioner received forms w-2g we assume that petitioner filled out a form_5754 statement by person s receiving gambling winnings upon winning slot machine jackpots of dollar_figure or more a form_5754 not only is used to identify the winner of the jackpot but it may be used to report that the winnings are shared among a group of people given the circumstances of this case it seems reasonable to conclude that petitioner did not report on the form_5754 that he was splitting the winnings among others respondent’s determination that petitioner must include dollar_figure of gambling winnings in gross_income we further sustain respondent’s determination that petitioner is entitled to deduct gambling_losses of dollar_figure b social_security_benefits sec_86 taxes social_security_benefits pursuant to formula if the sum of the taxpayer’s adjusted_gross_income with modifications not relevant here and one-half of the social_security_benefits received during the year exceeds the applicable_base amount then a portion of the social_security_benefits is includable in gross_income sec_86 and b for the base_amount was dollar_figure for an unmarried taxpayer not filing a joint_return sec_86 once a taxpayer exceeds this base_amount threshold social_security_benefits are includable in income in an amount equal to the lesser_of one-half of the social_security_benefits received during the year or one-half of the amount by which the taxpayer’s modified_adjusted_gross_income plus one-half of the social_security_benefits received during the year exceeds the dollar_figure base_amount sec_86 an additional_amount of social_security_benefits may be includable the standard_deduction for is dollar_figure thus petitioner will receive some tax_benefit from an itemized_deduction of dollar_figure petitioner had no other itemized_deductions for in income under certain circumstances not applicable to this case sec_86 with the inclusion of dollar_figure in gambling winnings petitioner’s adjusted_gross_income is dollar_figure the sum of petitioner’s adjusted_gross_income of dollar_figure and one-half of petitioner’s social_security_benefits of dollar_figure exceeds the dollar_figure base_amount threshold by dollar_figure since the amount of social_security_benefits includable in income is equal to the lesser_of one-half of the social_security_benefits received of dollar_figure or one-half of the amount by which petitioner’s modified_adjusted_gross_income plus one-half of social_security_benefits received during the year exceeded the dollar_figure base_amount or dollar_figure one-half of dollar_figure rounded to the nearest whole dollar we sustain respondent’s determination that petitioner must include dollar_figure of social_security_benefits in gross_income reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent
